Citation Nr: 0933328	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include gastrointestinal reflux disorder, 
claimed as secondary to service-connected right and left knee 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1990 to August 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

A gastrointestinal disorder, to include gastrointestinal 
reflux disorder, was not affirmatively shown to have had 
onset during service, and is unrelated to an injury, disease, 
or event of service origin; and, a gastrointestinal disorder, 
to include gastrointestinal reflux disorder, was not caused 
by or made worse by the service-connected right and left knee 
disabilities.


CONCLUSION OF LAW

A gastrointestinal disorder, to include gastrointestinal 
reflux disorder, was not incurred in or aggravated by 
service, and is not proximately due to or the result of the 
service-connected right and left knee disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  Shinseki v. Sanders, 
129 S.Ct. 1696 (2009). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  

In this case, the RO provided pre-adjudication VCAA notice by 
letter dated in October 2005, and in September 2007.  

The Veteran was notified of the type of evidence needed to 
substantiate a claim of secondary service connection, namely, 
evidence that the claimed disability was caused or aggravated 
by any service-connected disability. 

The Veteran was also notified that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The notice included the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim and for the degree of disability assignable. 

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).

To the extent that notice of the evidence needed to 
substantiate a claim of service connection on a secondary 
basis followed the original adjudication, the VCAA notice 
contained a Type One error (failure to notify the Veteran of 
what evidence is needed to substantiate the claim).  Type One 
error has the natural effect of harming a claimant.  Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  Vazquez-Flores, Vet. 
App. at 45-46.  The Board's finding that a VCAA notice error 
was not prejudicial is reviewed de novo by the United States 
Court of Appeals for Veterans Claims (Veterans Court).  
Medrano v. Nicholson, 21 Vet. App. 165, 171 (2007).  The 
determination of whether a notice error is harmless is done 
by the Veterans Court on a case-specific application of 
judgment upon review of the record.  Shinseki, 129 S. Ct. at 
1708.

In this case, in the statement of the case in June 2006 the 
RO provided the Veteran notice of 38 C.F.R. § 3.310(a), to 
establish service connection on a secondary basis, and the 
claim was thereafter readjudicated as evidenced by the 
supplemental statements of the case in July 2006, and March 
2007.  

Having received notice of 38 C.F.R. § 3.310(a), a reasonable 
person could be expected to understand from the notice 
provided what was needed to establish service connection on a 
secondary basis.  Because VA provided the Veteran with 
reasonable notice of the evidence needed to substantiate the 
claim of service connection, and the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the administrative appellate proceeding rendered the limited 
VCAA notice error non-prejudicial as the error did not affect 
the essential fairness of the adjudication.  Accordingly, no 
further development is required with respect to the duty to 
notify.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained the Veteran's 
service treatment records and post-service medical records as 
identified by the Veteran.  

In accordance with 38 C.F.R. § 3.159(c)(4), in November 2005, 
the Veteran was afforded a VA examination.  The examiner 
reviewed the record, and provided an opinion.  The 
examination is found to have been thorough and adequate to 
evaluate the claim.

As the Veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

The service treatment records show that in August 1990, the 
Veteran was treated for acute gastroenteritis.  No other in-
service treatment for a gastrointestinal disability is seen.  

After service, the medical evidence shows ongoing treatment, 
to include treatment by medication, of the right and left 
knee.  By a rating decision in February 1991, the RO granted 
service connection for right and left knee disabilities.  The 
right and left knee disabilities are currently evaluated as 
10 percent disabling, respectively.

In VA clinical records dated in April 2002 and August 2002, 
the Veteran denied abdominal pain and heartburn.  However, in 
October 2003, he was diagnosed with gastroesophageal reflux 
disease (GERD).  He was treated with medication.   

On VA examination in November 2005, the Veteran provided a 
history of problems with GERD starting in 2000.  The Veteran 
related that he took multiple medications for his knee 
condition since 1991.  An upper gastrointestinal (GI) series 
revealed that the esophagus was normal and showed no mass or 
ulceration.  There was thickening of the mucosal folds of the 
duodenal bulb suggesting duodenitis.  A definite ulceration 
was not seen and the C-loop was normal.  The examiner 
diagnosed dyspepsia secondary to H. pylori.  The examiner did 
not find evidence of GERD.  The examiner explained that the 
Veteran did not have signs of GERD based on his history or 
the upper GI series, and it was a well-known fact in the 
medical literature that H. Pylori caused stomach problems.  
The examiner opined that it was less likely than not that the 
Veteran's dyspepsia was secondary to medication for treatment 
of the knees.

An April 2006 VA treatment note reflects that the Veteran 
still suffered from heartburn uncontrolled with medication.  
The clinician noted that the Veteran was positive for H. 
Pylori, and was treated for the condition.  The assessment 
was persistent GERD.  A May 2006 report contained an 
assessment of GERD and positive H. pylori.  The clinician 
noted that an upper GI series the previous year, revealed 
duodenitis.  

In a statement in July 2006, the Veteran reported that his 
treating physician informed him that he was under treatment 
for acid reflux and GERD, probably secondary to medication 
for treatment of the right and left knee disabilities.  



Analysis

Although acute gastroenteritis was noted during service, the 
service treatment records lack the combination of 
manifestations sufficient to constitute a gastrointestinal 
disorder and sufficient observation to establish chronicity 
in service as distinguished from merely isolated findings.  
Moreover, there are no demonstrated post-service 
manifestations until several years following discharge, with 
no assertions of continuous symptomatology and no competent 
medical opinion causally relating a current disorder to 
active service.  For these reasons, a grant of direct service 
connection must fail.

The Board now turns to the Veteran's primary contention, that 
his current gastrointestinal disorder is secondary to 
medication taken to manage his service-connected knee 
disabilities.

To the extent the Veteran asserts that there is an 
association between a gastrointestinal disorder and the 
medical treatment of the service-connected right and left 
knee disabilities, where as here, there is a question of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on 
medical causation.  For this reason, the Board rejects the 
Veteran's statements as competent evidence to substantiate 
the claim of secondary service connection.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding the medical evidence of record addressing 
causation, the VA examiner in November 2005 concluded, based 
on the Veteran's history and the upper GI series, that there 
was no evidence that the Veteran suffered from GERD.  
Instead, the examiner diagnosed dyspepsia secondary to H. 
pylori.  The examiner explained that the Veteran did not have 
signs of GERD and it was a well-known fact in the medical 
literature that H. Pylori caused stomach problems.  The 
examiner also opined that it was less likely than not that 
the Veteran's dyspepsia was secondary to medication for 
treatment of the knees.  

The Board finds the VA examiner's medical opinion highly 
probative on the question of whether dyspepsia was caused by 
or aggravated (permanently made worse) by the service-
connected right and left knee disabilities and medical 
treatment thereof.   

To the extent that the VA treatment records documented a 
history or findings of duodenitis, GERD, dyspepsia or H. 
pylori, there is no medical evidence that etiologically links 
the conditions to service or the service-connected right and 
left knee disabilities.  

Also, to the extent that the Veteran relates what he has been 
told by a physician, hearsay medical evidence as transmitted 
by a lay person is inherently unreliable to constitute 
medical evidence and the statements and testimony are not 
competent evidence favorable to the claim.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The medical opinion opposes, rather than supports the claim, 
and is uncontroverted. As the Board may consider only 
competent medical evidence to support its finding as to a 
question involving medical causation, where lay assertion on 
medical causation is not competent evidence, the 
preponderance of the evidence is against the claim for the 
reasons articulated, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a gastrointestinal disorder, to 
include gastrointestinal reflux disorder, as secondary to the 
service-connected right and left knee disabilities is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


